t c memo united_states tax_court john m cobin petitioner v commissioner of internal revenue respondent docket no 16905-05l filed date john m cobin pro_se steven m webster for respondent memorandum opinion wells judge petitioner seeks review pursuant to sec_6330 of respondent’s determination to proceed with the 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure collection of petitioner’s tax_liabilities of dollar_figure and dollar_figure respectively for his and taxable years the issues we must decide are whether this court has jurisdiction to review respondent’s determination to proceed with collection of a frivolous_return penalty assessed against petitioner pursuant to sec_6702 whether petitioner received and failed to report taxable_income for his and taxable years whether petitioner is liable for the addition_to_tax assessed pursuant to sec_6651 for the failure to timely file a federal_income_tax return for his and taxable years whether petitioner is liable for the addition_to_tax assessed pursuant to sec_6654 for failure to pay estimated_taxes for his and taxable years and whether respondent’s settlement officer abused her discretion in determining that respondent’s collection actions may proceed background none of the facts have been stipulated because petitioner claimed the protection of the fifth_amendment to the u s constitution in his petition petitioner stated that he was a resident of south carolina in documents that he sent to respondent petitioner made various tax-protester arguments he argued that because he was white he was a sovereign citizen of oregon and a non-resident alien of the united_states he claimed that his sovereign status made his body real_property gave him the ability to opt_out of paying federal taxes by revoking an election he had purportedly made under sec_871 and allowed him to keep all of the income his labor generated otherwise he argued making him pay taxes would subject him to involuntary servitude for his taxable_year petitioner filed a form 1040nr u s nonresident_alien income_tax return on which he listed an oregon address petitioner crossed out large portions of the form 1040nr wrote n a on several lines reported tax of dollar_figure on income not effectively connected with a u s trade_or_business sought a refund of dollar_figure based on dollar_figure paid with an extension request and altered the jurat by adding with express reservation of all my rights in law and equity and all other natures of law petitioner also attached a page from a form 1040x amended u s individual_income_tax_return on which he attempted to revoke his purported sec_871 election in the form 1040x petitioner stated in pertinent part i am a nonresident_alien_individual who at no time during the year was either engaged in or received gross_income that was effectively connected with the conduct_of_a_trade_or_business within the political jurisdiction of the united_states and pursuant to the authority of sec_871 and sec_1_871-10 and the controlling underlying substantive law i hereby revoke without the consent of the commissioner the previous election made under sec_871 each of the changes in column b page are caused by this revocation 1040nrs attached in support thereof we have arrived at these determinations after study of the i r c c f_r constitution and court cases if you have reason to believe that we are wrong in our reasons please inform us in writing at the address given on the reverse side if we have not received an answer within days we will assume that you agree with our conclusions this document serves as a confirmatory writing between merchants petitioner did not file any nonfrivolous federal_income_tax returns for taxable years and using third-party information returns and a bank_deposits analysis respondent determined tax deficiencies and additions to tax for petitioner’s taxable years and as follows year deficiency sec_6651 sec_6654 additions to tax dollar_figure dollar_figure dollar_figure big_number big_number big_number petitioner earned nonemployee compensation of dollar_figure during had capital_gains of dollar_figure and dollar_figure during and respectively and had other income of dollar_figure and dollar_figure during and respectively on the basis of bank_deposits petitioner also had gross_receipts from a business activity of dollar_figure and dollar_figure respectively for his and taxable years on date using the addresses on petitioner's earlier correspondence respondent sent petitioner a notice_of_deficiency for petitioner’s taxable years and notice_of_deficiency to three different addresses a rancho vista drive grants pass oregon grants pass address b p o box rogue river oregon c e main suite rogue river oregon all three of the envelopes containing the notice_of_deficiency were returned with a postage label that stated moved left no address unable to forward return to sender the record contains copies of the returned envelopes at that time petitioner had not filed a federal_income_tax return for any taxable_year after but the grants pass address is the address petitioner used on the 1040nr he submitted to respondent the tax_liabilities for and including additions to tax were assessed on date on date respondent assessed against petitioner a penalty of dollar_figure under sec_6702 for taxable_year for filing a frivolous document purporting to be an income_tax return on date respondent sent petitioner a final notice_of_intent_to_levy and notice of his right to a hearing regarding his tax_liabilities for taxable years and including the frivolous_return penalty for on date respondent issued a notice_of_federal_tax_lien regarding the and income_tax liabilities and the frivolous_return penalty for on date respondent sent petitioner a notice of the filing of a federal_tax_lien and of his right to a hearing regarding the lien on date petitioner timely mailed to respondent a form request for a collection_due_process_hearing in which he requested a face-to-face meeting appeals hearing request in his appeals hearing request petitioner contended that the proposed collection actions were inappropriate in part because he had six dependent_children and little income he did not substantiate his claims on date respondent’s appeals_office appeals_office sent petitioner a letter scheduling a correspondence hearing for date the letter stated that if petitioner wanted a face-to-face meeting he had to submit to the appeals_office by date the specific collection alternatives he was proposing and a completed and signed financial information statement with all necessary attachments the letter further stated that the appeals_office would not consider collection alternatives unless petitioner filed tax returns for through respondent attached to the letter a computerized transcript for each of the periods in issue in a letter dated date petitioner responded to the settlement officer assigned to the case by the appeals_office in his response petitioner contended that the requested face-to- face meeting was and is not for you to hear a response from me to you about your allegations but rather for us to hear you explain why you have made these false accusations and taken these wrongful actions against me petitioner also asserted that he had not received the notice_of_deficiency and challenged the underlying tax_liability petitioner claimed that during the years in issue he had several dependents and low pay and did not owe any income_tax petitioner asserted that he could produce documentation to support his claim that he did not owe income_tax for the years in issue petitioner did not provide at the administrative level or at trial any testimony or documentary_evidence to dispute the underlying tax_liability set out in the notice_of_deficiency petitioner did not propose specific collection alternatives nor did he provide the requested financial information and tax returns on date the settlement officer sent petitioner two notices of determination upholding the lien and levy to collect petitioner's and tax_liabilities including the frivolous_return penalty the notices stated that respondent had followed all administrative procedural and statutory requirements in filing the notice_of_federal_tax_lien and issuing the notice_of_intent_to_levy petitioner had failed to successfully challenge the assessed liabilities petitioner had failed to propose a viable collection alternative and the proposed collection actions balanced the need for efficient tax collection with petitioner’s concern that they not be more intrusive than necessary discussion sec_6330 provides that no levy may be made on any property or right to property of a person unless the commissioner first notifies the person in writing of the right to a hearing before the appeals_office sec_6330 d and e governs the conduct of a hearing requested under sec_6330 sec_6320 requires the commissioner to give any person liable to pay tax written notice of the filing of a tax_lien upon that taxpayer’s property the notice must inform the taxpayer of the right to request a hearing in the commissioner’s appeals_office sec_6320 b sec_6330 d and e governs the conduct of a hearing requested under sec_6320 sec_6320 i jurisdiction over frivolous_return penalty this court does not have jurisdiction to review a sec_6330 determination issued before to proceed with collection of a frivolous_return penalty assessed under sec_6702 533_f3d_412 6th cir 115_tc_324 dunbar v commissioner tcmemo_2006_184 accordingly we will sec_6330 was amended by the pension_protection_act of ppa publaw_109_280 120_stat_1019 for sec_6330 determinations issued after the effective date of the ppa this court does have jurisdiction over frivolous_return penalties see 130_tc_44 the ppa is effective for determinations made after date id pincite n because the notice_of_determination in the instant case was issued in the ppa does not apply dismiss on our own motion so much of the petition as seeks review of the notice_of_determination as it relates to the frivolous_return penalty under sec_6702 ii respondent’s determination to proceed with collection at a hearing requested under sec_6320 or sec_6330 the taxpayer may raise any relevant issues including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 however the taxpayer may challenge the underlying tax_liability only if the taxpayer did not receive a statutory_notice_of_deficiency for the tax_liability and did not otherwise have an opportunity to dispute the tax_liability sec_6330 in addition to considering issues the taxpayer raised under sec_6330 the appeals officer must also obtain verification that requirements of any applicable law or administrative procedure have been met sec_6330 where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo 3to the extent that this court does not have jurisdiction the appeal must be filed in the appropriate district_court see sec_6330 generally petitioner would have days after a determination that this court lacks jurisdiction to file an appeal in the appropriate court see sec_6330 however it appears that the collection determination with respect to the frivolous_return penalty has already been reviewed in district_court see cobin v united_states aftr 2d d s c affd 164_fedappx_387 4th cir 114_tc_604 114_tc_176 where the validity of the underlying tax is not properly in issue however the court will review the commissioner’s determination for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite respondent concedes that petitioner did not receive a copy of the notice_of_deficiency when it was mailed to him during and that petitioner’s underlying tax_liability is properly in issue as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct 290_us_111 and rule a places the burden of proving an error on the taxpayer for the presumption of correctness to apply with regard to unreported income the commissioner must provide a minimal evidentiary foundation showing that there is a link between the taxpayer and either the taxable_income or the income-producing activity 92_tc_661 dunn v commissioner tcmemo_2008_63 4for court proceedings arising in connection with examinations commenced after date the commissioner has the burden of production with respect to additions to tax sec_7491 in the instant case because the notice_of_deficiency was issued in sec_7491 does not apply respondent’s revenue_agent who conducted the audit of petitioner’s taxable years and testified at trial the revenue_agent indicated that she used third-party information returns and a bank_deposits analysis to determine petitioner’s tax deficiencies for and respondent introduced copies of petitioner’s bank statements and a summary of the third-party information returns upon which the and deficiencies were based respondent provided a minimal evidenciary foundation linking petitioner to the income that respondent sought to tax so the presumption of correctness applies petitioner did not offer any evidence at trial to refute respondent’s determination of petitioner’s unreported income on the basis of the record petitioner has failed to show that respondent’s determination of deficiencies in petitioner’s income_tax for and was not correct the only arguments that petitioner has raised are frivolous tax-protester type arguments we do not address petitioner’s frivolous and groundless arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some degree of colorable merit see 737_f2d_1417 5th cir likewise we see no reason to remand the instant case to respondent’s appeals_office since petitioner offered no substantive evidence at trial contravening the determinations in the notice_of_deficiency see 117_tc_183 accordingly we uphold respondent’s determination of deficiencies in petitioner’s income_tax for the and taxable years also to be decided is whether petitioner is liable for the additions to tax assessed by respondent under sec_6651 for failure to timely file tax returns and sec_6654 for failure to make estimated_tax payments sec_6012 requires the filing of an income_tax return by all individuals receiving gross_income in excess of certain minimums sec_6651 imposes an addition_to_tax for failure_to_file an income_tax return because petitioner’s gross_income for and as determined by respondent in the notice_of_deficiency and upheld by this court above exceeded the sec_6012 minimum petitioner was required to file federal_income_tax returns for and respondent determined on the basis of certified transcripts that petitioner did not file a valid tax_return for taxable_year or petitioner did not introduce any evidence to persuade us that respondent’s determination was not correct even where a taxpayer failed to file a return the taxpayer may be relieved of the addition_to_tax if he can demonstrate that 5petitioner’s form 1040nr and form 1040x were not valid tax returns for purposes of sec_6651 because neither contained sufficient data to calculate petitioner’s tax_liability see 82_tc_766 affd 793_f2d_139 6th cir dunham v commissioner tcmemo_1998_52 the failure is due to reasonable_cause and not due to willful neglect sec_6651 willful neglect means conscious intentional failure or reckless indifference 469_us_241 sec_301_6651-1 proced admin regs states that if a taxpayer exercises ordinary business care and prudence and is nevertheless unable to file on time then the delay is due to reasonable_cause petitioner has failed to demonstrate reasonable_cause for his failure_to_file for and citing only frivolous tax- protester arguments see yoder v commissioner tcmemo_1990_ holding misguided interpretations of the constitution are not reasonable_cause the additions to tax under sec_6651 for the taxable years in issue are accordingly sustained sec_6654 imposes an addition_to_tax for failure to pay estimated income_tax sec_6654 applies where prepayments of tax either through withholdings or by making estimated quarterly payments do not equal the percentage of total liability required under the statute unless one of the several exceptions under sec_6654 applies 99_tc_202 petitioner had tax_liabilities for the taxable years in issue yet failed to make any estimated payments the additions to tax under sec_6654 for the taxable years in issue are accordingly sustained we conclude that respondent’s determination of petitioner’s underlying tax_liabilities for and as set out in the notice_of_deficiency is correct respondent’s settlement officer verified that the requirements of sec_6330 were met petitioner did not raise any spousal defenses nor did petitioner offer any collection alternatives to the settlement officer accordingly we hold that respondent’s settlement officer committed no error and did not abuse her discretion in determining that collection could proceed iii sec_6673 penalty sec_6673 provides that this court may require the taxpayer to pay a penalty not in excess of dollar_figure whenever it appears to this court that a the proceedings were instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies petitioner was warned that this court could impose a penalty if he persisted in raising frivolous tax-protester arguments despite being warned petitioner raised frivolous arguments throughout the appeals process in his petition to this court and in his briefs accordingly we shall impose a dollar_figure penalty on petitioner pursuant to sec_6673 to reflect the foregoing decision will be entered for respondent
